UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4424



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


HENRY HILL, SR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:03-cr-00059-REP)


Submitted:   October 4, 2006                 Decided:   October 26, 2006


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Gavin,     BLACKBURN, CONTE, SCHILLING & CLICK, P.C.,
Richmond, Virginia,   for Appellant. Chuck Rosenberg, United States
Attorney, Sara E.     Flannery, Assistant United States Attorney,
Richmond, Virginia,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Henry Hill, Sr., appeals the 188-month sentence imposed

by the district court on resentencing in light of United States v.

Booker, 543 U.S. 220 (2005).     We affirm.

          Counsel     contends      that      Hill’s   sentence       is

unreasonable. In resentencing Hill post-Booker, the district court

considered the advisory sentencing guidelines range and the factors

set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).         See

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).      Although Hill asserts that the

district court did not recite facts to support each § 3553(a)

factor, the court need not “robotically tick through § 3553(a)’s

every subsection” or “explicitly discuss every § 3553(a) factor on

the record.”   United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).   “This is particularly the case when the district court

imposes a sentence within the applicable Guidelines range.”          Id.

(citation omitted).

          Here, the sentence imposed by the district court is

within the advisory guidelines range and below the twenty-year

statutory maximum set forth in 21 U.S.C.A. § 841(b)(1)(C) (West

Supp. 2006).   “[A] sentence within the proper advisory Guidelines

range is presumptively reasonable.”      Johnson, 445 F.3d at 341.    We

have carefully considered Hill’s arguments on appeal and conclude




                                 - 2 -
that he has failed to rebut the presumption of reasonableness.

Thus, we find the sentence reasonable.

           Accordingly, we affirm Hill’s sentence. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 3 -